DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lack (4,507,990).
Lack (‘990) discloses: Regarding claim 1, a dual ratcheting tool (ratchet wrench 1, Fig 1; col 4 ln 32-35), comprising:  
a stacked ratchet assembly (See Fig 1-6 of ratchet wrench 1), the stacked ratchet assembly comprising an upper ratchet assembly operatively connected to a lower ratchet assembly (upper ratchet assembly with housing 3 and lower ratchet assembly with housing 8, Fig 1-6; see also col 4 ln 32-37); a drive member operatively connected to the upper ratchet assembly and the lower ratchet assembly (drive 11, Fig 1-6; "Rotation of the top handle 2 and bottom handle 7 alternately away from each other and towards each other effects a rotation of the socket drive 11 in the counter-clockwise direction, for a selected corresponding position of the top ratchet 24 and bottom ratchet 31” col 4 ln 63-68), wherein the drive member further comprises a spring-loaded ball configured for receiving an attachment ("a socket drive 11, incorporating a ball 35 and bias spring 34, located in a ball seat 40, projects from the bottom housing 8 through a drive aperture 10 in the bottom housing 8, to facilitate attachment of conventional sockets to the ratchet wrench 1." col 4 ln 48-52); an upper handle connected to the upper ratchet assembly (top handle 2, Fig 1; "a top handle 2, cooperating with a top housing 3” col 4 ln 32-37), the upper handle having an upper directional switch to set or lock a drive direction of the upper ratchet assembly (top ratchet 24, including top ratchet plate 25, Fig 1-2; "to rotate the socket drive in the clockwise and counter-clockwise direction in another embodiment, depending upon the position of the respective ratchet means on the handles." col 3 ln 68-col 4 ln 3; see also col 4 ln 63-68); a lower handle connected to the lower ratchet assembly (bottom handle 7, Fig 1; "a bottom handle 7, cooperating with a bottom housing 8" col 4 ln 32-37), the lower handle having a lower directional switch to set or lock a drive direction of the lower ratchet assembly (bottom ratchet 31, including bottom ratchet plate 32, Fig 2; "to rotate the socket drive in the clockwise and counter-clockwise direction in
another embodiment, depending upon the position of the respective ratchet means on the handles." col 3 ln 68-col 4 ln 3; see also col 4 ln 63-68); wherein the upper handle and the lower handle independently and in combination drive the attachment ("the top handle 2 and bottom handle 7 are rendered rotatable in either a counter-clockwise or a clockwise direction with respect to each other" col 4 ln 55-57; “Rotation
of the top handle 2 and bottom handle 7 alternately away from each other and towards each other effects a rotation of the socket drive 11 in the counter-clockwise direction, for a selected corresponding position of the top ratchet 24 and bottom ratchet 31" col 4 In 63-68; see also claim 4).
Regarding claim 3, Lack (‘990) further discloses wherein the upper ratchet assembly further comprises an upper gear drive configured for rotation by the upper handle and the lower ratchet assembly further comprises a lower gear drive configured for rotation by the lower handle (top and bottom pawls 33 on top ratchet 24 and bottom ratchet 31, Fig 2; "the bottom ratchet pawl 33 is manipulated in the bottom handle seat 49 to a first position and when the top ratchet pawl 26 is manipulated to a
corresponding first position in the top handle seat 48 as illustrated in FIG. 5, the corresponding ones of the respective pawl shoulders 29 of the top ratchet pawl 26 and bottom ratchet pawl 33 each engage two of the ratchet drum teeth 18 in the ratchet drum 17, to facilitate a counter-clockwise rotation of the ratchet drum 17, the drive bevel gear 12 and the socket drive 11, when the top handle 2 and bottom handle 7 are sequentially rotated toward and away from each other as indicated by the two sets of arrows. This drive sequence occurs
since an initial rotation of the top handle 2 away from the bottom handle 7 results in the top pawl 26 freely ratcheting against the ratchet drum teeth 18, while the bottom ratchet pawl 33 engages a pair of the ratchet drum teeth 18 in drive configuration and causes the ratchet drum 17 to rotate in the counter-clockwise direction at the same rotational speed as the bottom handle 7. Since the fixed top bevel gear 6 is in engagement with the freely rotating inner drum bevel gear 20 and outer drum bevel gear 21, then rotation of the drive bevel gear 12 and the socket drive 11 is facilitated in the counter-clockwise direction responsive to clockwise rotation of the top handle 2.” col 8 ln 66-col 9 ln 23).
Regarding claim 4, Lack (‘990) further discloses wherein the upper gear drive and lower gear drive (pawls 33 on top ratchet 24 or bottom ratchet 31, Fig 2) each comprise a plurality of gear teeth configured for engagement with a pair of pawls ("The top ratchet pawl 26 is shaped to, define a pair of spaced pawl shoulders 29, for selectively engaging the ratchet drum teeth 18 of the ratchet drum 17...bottom ratchet 31 includes a bottom ratchet plate 32 and a bottom ratchet pawl 33, which is shaped in the same configuration as the top ratchet pawl 26 and includes spaced pawl shoulders 29 for engagement with the ratchet drum teeth 18 in the ratchet drum 17,” col 6 ln 5-20).
Regarding claim 5, Lack (‘990) further discloses wherein each of the pair of pawls are operatively connected to a spring, the spring configured to move the pawls into engagement with the gear teeth when the drive direction is set ("Pawl flanges 27, spaced by a flange divider 36, serve to 10 engage the ball 35, biased into position by the spring 34, located in the ball seat 40, in order to maintain the top ratchet pawl 26 in a desired engaging position with respect to the ratchet drum teeth 18 and to facilitate a ratcheting action, as hereinafter set forth...As in the case of the top ratchet 24, the second spring 34 serves to bias the ball 35 against the pawl flanges 27" col 6 ln 9-22).
Regarding claim 6, Lack (‘990) further discloses wherein the drive member is a chamfered square drive (see drive 11 being of square shape, at least as seen in side section in Fig. 2, corresponding to similar square shape of top stop 15 and further having rounded chamfered edges, see Fig 1-2).
Regarding claim 19, Lack (‘990) further discloses wherein the attachment (socket drive 11) comprises a socket (col 3 lns 58-63).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,040,433. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the salient features are disclosed in the patented claims.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,040,433 in view of Dein (US 2006/0102442 A1). Claims 1-18 of the patent disclose all of the salient features of the pending claimed invention, except for the provision that the attachment comprises a socket, adapter, Allen key, Allen wrench, nut bolt, or bit.  However, Dein (‘442) discloses a torque transmission mechanism (including a ratchet) and teaches that the output of the tool includes a bore 34 extending all the way through an inner body 30, and a drive block 56 may be fitted to the inner body 30 so as to extend from one axial side of the inner body 30, or from the opposite side thereof, depending on whether it is desired to rotate the socket or tool piece in a clockwise or counter-clockwise direction. A wide range of tool pieces can be driven via the drive block 56 (and possibly also via an appropriate adaptor) including screwdriver bits, Allen key bits and the like. Also, although a square bore 34 is provided in the described embodiments, other cross-sectional shapes of bore could be provided, or attachment to tool pieces to be driven could be via any other appropriate connection (paragraph [0207]). It would be obvious to provide these for the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/